Case 2:20-cv-02323-RGK-JPR Document 57 Filed 09/15/20 Page 1 of 4 Page ID #:533




   1 BROWNE GEORGE ROSS LLP
     Eric M. George (State Bar No. 166403)
   2  egeorge@bgrfirm.com
     Kim S. Zeldin (State Bar No. 135780)
   3  kzeldin@bgrfirm.com
     Eric A. Westlund (State Bar No. 293403)
   4  ewestlund@bgrfirm.com
     2121 Avenue of the Stars, Suite 2800
   5 Los Angeles, California 90067
     Telephone: (310) 274-7100
   6 Facsimile: (310) 275-5697
   7 Attorneys for Defendant
     DANIEL “KEEMSTAR” KEEM, dba
   8 DRAMAALERT
   9                                  UNITED STATES DISTRICT COURT
  10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 NICKO “ROMEO” LACOSTE, dba                     Case No. 2:20-CV-02323-RGK-JPR
     THE CALIFORNIA DREAM
  13 TATTOO,                                        The Hon. R. Gary Klausner
  14                     Plaintiff,                 DEFENDANT’S RENEWED
                                                    NOTICE OF MOTION AND FOR
  15               vs.                              COSTS FOLLOWING ISSUANCE
                                                    OF ORDER GRANTING ANTI-
  16 DANIEL “KEEMSTAR” KEEM, dba                    SLAPP MOTION AND ORDER
     DRAMAALERT,                                    REGARDING ATTORNEYS’ FEES
  17
                                                    Date:         October 19, 2020
  18                                                Time:         9:00 a.m.
                         Defendant.                 Courtroom:    850
  19
                                                    Trial Date: None Set
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1659618.1                                              Case No. 2:20-CV-02323-RGK-JPR
       RENEWED MOTION FOR COSTS FOLLOWING ISSUANCE OF ORDER GRANTING ANTI-SLAPP MOTION
Case 2:20-cv-02323-RGK-JPR Document 57 Filed 09/15/20 Page 2 of 4 Page ID #:534




   1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2               PLEASE TAKE NOTICE that, on October 19, 2020, at 9:00 a.m., or as soon
   3 thereafter as the matter may be heard, in Courtroom 850 of the United States District
   4 Court for the Central District of California, Western Division, located at 255 East
   5 Temple Street, Los Angeles, California 90012, Defendant, Daniel “Keemstar”
   6 Keem, dba Dramaalert (“Defendant” or “Keem”), will and hereby does present the
   7 Court with this renewed motion for an order awarding Keem his costs in the amount
   8 of $8,962.51 following issuance of the Court’s order granting Keem’s Anti-SLAPP
   9 Motion to Strike in full, and Motion for Attorneys’ Fees, in part. The Order
  10 regarding attorneys’ fees permitted the filing of this renewed motion.
  11               This motion is based upon this Notice of Motion and Motion, the
  12 accompanying Memorandum of Points and Authorities, the concurrently-filed
  13 Declaration of Eric M. George and the exhibits attached thereto, the Court’s order
  14 (DE 56), the pleadings and papers on file herein, all other matters of which the Court
  15 may take judicial notice, and such other or further evidence and argument the Court
  16 may consider.
  17 DATED: September 15, 2020                BROWNE GEORGE ROSS LLP
  18                                             Eric M. George
                                                 Kim S. Zeldin
  19                                             Eric A. Westlund
  20
  21
                                              By:        s/Kim S. Zeldin
  22
                                                         Kim S. Zeldin
  23                                          Attorneys for Defendant DANIEL
  24                                          “KEEMSTAR” KEEM, dba DRAMAALERT

  25
  26
  27
  28
       1659618.1
                                             -2-              Case No. 2:20-CV-02323-RGK-JPR
       RENEWED MOTION FOR COSTS FOLLOWING ISSUANCE OF ORDER GRANTING ANTI-SLAPP MOTION
Case 2:20-cv-02323-RGK-JPR Document 57 Filed 09/15/20 Page 3 of 4 Page ID #:535




   1                     MEMORANDUM OF POINTS AND AUTHORITIES
   2               In this renewed motion for costs, Defendant Daniel Keem seeks $8,962.51
   3 costs comprised of Westlaw and Lexis charges.
   4               On September 1, 2020, the Court issued an Order Re Defendant’s Motion for
   5 Attorneys’ Fees (DE 56). The Order was issued following the grant of Defendant’s
   6 anti-SLAPP Motion and the entry of judgment against Plaintiff. The Order Re
   7 Defendant’s Motion for Attorneys’ fees in part granted the motion in part, awarding
   8 Defendant $142,095 in attorneys’ fees. The Court denied Defendant’s request for
   9 costs without prejudice to the Defendant filing a renewed motion within 14 days of
  10 entry of the Court’s Order.
  11               As set forth in the Declaration of Eric M. George accompanying this
  12 Renewed Motion for Costs, Westlaw and Lexis have similar arrangements with
  13 BGR and provide similar tools to allow BGR to pass those charges onto the firm’s
  14 clients. During the period from May through July 2020, BGR paid Westlaw fees
  15 pursuant to a Subscriber Agreement with Westlaw for large and medium law firms.
  16 Pursuant to the Subscriber Agreement, for the months in question, BGR paid
  17 Westlaw a monthly fee for its use of Westlaw’s standard database, which includes
  18 the use of federal and state court case law, statutes and regulations, news articles,
  19 and secondary sources such as law review articles. In order for BGR lawyers and
  20 paralegals to use the Westlaw database, when they log on, they must enter the
  21 billing number assigned to the particular matter or case. In this case, for example,
  22 BGR’s billing number for the Lacoste v. Keem matter is 7994.001.
  23
  24               //
  25               //
  26
  27
  28
       1659618.1
                                             -3-              Case No. 2:20-CV-02323-RGK-JPR
       RENEWED MOTION FOR COSTS FOLLOWING ISSUANCE OF ORDER GRANTING ANTI-SLAPP MOTION
Case 2:20-cv-02323-RGK-JPR Document 57 Filed 09/15/20 Page 4 of 4 Page ID #:536




   1
   2               As part of its services, Westlaw provides BGR’s accounting department with
   3 an electronic tool allowing BGR to determine, on a monthly basis, the percentage of
   4 the monthly rate that should be attributed to each client billing number. The total
   5 monthly charge is divided among the client matters based on the usage of the
   6 database on behalf of the client for each matter by the lawyers and paralegals on a
   7 pro rata basis for that particular month. Lexis employs the same procedures.
   8
       DATED: September 15, 2020               BROWNE GEORGE ROSS LLP
   9                                              Eric M. George
  10                                              Kim S. Zeldin
                                                  Eric A. Westlund
  11
  12
  13                                           By:        s/Kim S. Zeldin
  14                                                      Kim S. Zeldin
                                               Attorneys for Defendant DANIEL
  15
                                               “KEEMSTAR” KEEM, dba DRAMAALERT
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1659618.1
                                             -4-              Case No. 2:20-CV-02323-RGK-JPR
       RENEWED MOTION FOR COSTS FOLLOWING ISSUANCE OF ORDER GRANTING ANTI-SLAPP MOTION
